Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 1 of 31 Page ID
                                 #:28946




                      EXHIBIT 49
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 2 of 31 Page ID
                                 #:28947




                     03/23/2019




                                  EXHIBIT 49                       Page 215
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 3 of 31 Page ID
                                 #:28948




                                  EXHIBIT 49                       Page 216
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 4 of 31 Page ID
                                 #:28949




                                  EXHIBIT 49                       Page 217
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 5 of 31 Page ID
                                 #:28950




                      EXHIBIT 50
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 6 of 31 Page ID
                                 #:28951




                                  EXHIBIT 50                       Page 218
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 7 of 31 Page ID
                                 #:28952




                                  EXHIBIT 50                       Page 219
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 8 of 31 Page ID
                                 #:28953




                                  EXHIBIT 50                       Page 220
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 9 of 31 Page ID
                                 #:28954




                                  EXHIBIT 50                       Page 221
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 10 of 31 Page ID
                                 #:28955




                       EXHIBIT 51
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 11 of 31 Page ID
                                 #:28956




                                  EXHIBIT 51                       Page 222
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 12 of 31 Page ID
                                 #:28957




                                  EXHIBIT 51                       Page 223
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 13 of 31 Page ID
                                 #:28958




                                  EXHIBIT 51                       Page 224
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 14 of 31 Page ID
                                 #:28959




                       EXHIBIT 52
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 15 of 31 Page ID
                                 #:28960




                                  EXHIBIT 52                       Page 225
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 16 of 31 Page ID
                                 #:28961




                                  EXHIBIT 52                       Page 226
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 17 of 31 Page ID
                                 #:28962




                                  EXHIBIT 52                       Page 227
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 18 of 31 Page ID
                                 #:28963




                                  EXHIBIT 52                       Page 228
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 19 of 31 Page ID
                                 #:28964




                       EXHIBIT 53
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 20 of 31 Page ID
                                 #:28965




                                                           03/23/2019




                                  EXHIBIT 53                            Page 229
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 21 of 31 Page ID
                                 #:28966




                                  EXHIBIT 53                       Page 230
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 22 of 31 Page ID
                                 #:28967




                                  EXHIBIT 53                       Page 231
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 23 of 31 Page ID
                                 #:28968




                                  EXHIBIT 53                       Page 232
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 24 of 31 Page ID
                                 #:28969




                       EXHIBIT 54
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 25 of 31 Page ID
                                 #:28970




                                  EXHIBIT 54                       Page 233
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 26 of 31 Page ID
                                 #:28971




                                  EXHIBIT 54                       Page 234
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 27 of 31 Page ID
                                 #:28972




                                  EXHIBIT 54                       Page 235
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 28 of 31 Page ID
                                 #:28973




                       EXHIBIT 55
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 29 of 31 Page ID
                                 #:28974


                     03/23/2019   03/23/2019                03/23/2019
                                               03/23/2019                03/23/2019

                                  03/23/2019
                                  03/23/2019




                    03/23/2019




                                               EXHIBIT 55                             Page 236
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 30 of 31 Page ID
                                 #:28975
                           03/23/2019




         03/23/2019   03/23/2019




                                        EXHIBIT 55                 Page 237
Case 2:85-cv-04544-DMG-AGR Document 569-9 Filed 06/26/19 Page 31 of 31 Page ID
                                 #:28976




                 03/23/2019
    03/23/2019




                                  EXHIBIT 55                       Page 238
